                                               United States Bankruptcy Court
                                               Northern District of Alabama
In re:                                                                                                     Case No. 19-04687-DSC
Steel City Pops Holding, LLC, et al.,                                                                      Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1126-2                  User: admin                        Page 1 of 2                          Date Rcvd: Dec 27, 2019
                                      Form ID: van020                    Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 29, 2019.
db             +Steel City Pops Holding, LLC, et al.,,     2821 Central Avenue, Ste. 109,
                 Birmingham, AL 35209-2582
cr             +Bayer Development Company, L.L.C.,     c/o Heather Jamison, Esq.,    Burr & Forman LLP,
                 420 N 20th St.,    Ste 3400,   Birmingham, AL 35203-3284
cr             +Dallas County,    Linebarger Goggan Blair & Sampson LLP,     c/o Elizabeth Weller,
                 2777 N. Stemmons Frwy Suite 1000,     Dallas, TX 75207-2328
cr             +Fritz Farm Retail Company, LLC,    c/o Heather Jamison, Esq.,     Burr & Forman LLP,
                 420 N 20th Street,    Suite 3400,   Birmingham, AL 35203-3284
cr             +IMI Huntsville, LLC,    c/o Heather Jamison, Esq.,    Burr & Forman LLP,    420 N 20th Street,
                 Suite 3400,    Birmingham, AL 35203-3284
cr             +James Allen Watkins,    % D. Sparks, B. Bensinger,    1800 Financial Center,    505 N. 20th St.,
                 Birmingham, AL 35203-2605
cr             +Jefferson County Board of Health/Jefferson County,     c/o David S. Maxey, Esq.,
                 505 20th Street North, Suite 1200,     Birmingham, AL 35203-4610
cr              Kenneth A Williams,    Property on Central LLC,    15670 Highway 42,    Shelby, AL 35143-7124
cr             +NobleBank &Trust,    c/o Baker Donelson,    420 20th St. N.,    Suite 1400,
                 Birmingham, AL 35203-3221
cr             +Paula Preston,    c/o David D. Schoel,    Galloway, Scott & Hancock, LLC,
                 2200 Woodcrest Place, Ste. 310,    Birmingham, AL 35209-1378
cr             +Redmont Private Debt Fund III, L.P.,     c/o Jesse S. Vogtle, Jr.,    Balch & Bingham LLP,
                 PO Box 306,    Birmingham, AL 35201-0306
cr             +ServisFirst Bank,    c/o Brian R. Walding, Esq.,    Walding LLC,    2227 1st Ave S, Ste 100,
                 Birmingham, AL 35233-2338
cr             +Tarrant County,    Linebarger, Goggan, Blair & Sampson, LLP,     c/o Elizabeth Weller,
                 2777 N. Stemmons Frwy Suite 1000,     Dallas, TX 75207-2328

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: bnc_notices_southern@alnba.uscourts.gov Dec 28 2019 01:49:17     Thomas Corbett,
                 BA Birmingham,   1800 5th Avenue North,   Birmingham, AL 35203-2111
cr              E-mail/Text: houston_bankruptcy@LGBS.com Dec 28 2019 01:49:35     Fort Bend County,
                 Linebarger Goggan Blair & Sampson LLP,   c/o John P. Dillman,   Post Office Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Dec 28 2019 01:49:35     Harris County,
                 Linebarger Goggan Blair & Sampson LLP,   c/o John P. Dillman,   Post Office Box 3064,
                 Houston, TX 77253-3064
ba             +E-mail/Text: bnc_notices_southern@alnba.uscourts.gov Dec 28 2019 01:49:17     J. Thomas Corbett,
                 Bankruptcy Administrator,   1800 5th Avenue North,   Birmingham, AL 35203-2111
                                                                                            TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 27, 2019 at the address(es) listed below:
              Bill D Bensinger   on behalf of Creditor James Allen Watkins bdbensinger@csattorneys.com,
               bill-bensinger-5829@ecf.pacerpro.com
              Brian R Walding   on behalf of Creditor   ServisFirst Bank bwalding@waldinglaw.com,
               tadams@waldinglaw.com;dbyrd@waldinglaw.com;bnichols@waldinglaw.com;hmeadows@waldinglaw.com
              Daniel D Sparks   on behalf of Creditor James Allen Watkins ddsparks@csattorneys.com,
               dan-sparks-9722@ecf.pacerpro.com
              Daniel D Sparks   on behalf of Defendant James Allen Watkins ddsparks@csattorneys.com,
               dan-sparks-9722@ecf.pacerpro.com

          Case 19-04687-DSC11 Doc 79 Filed 12/29/19 Entered 12/29/19 23:42:15                                                Desc
                            Imaged Certificate of Notice Page 1 of 3
District/off: 1126-2          User: admin                  Page 2 of 2                  Date Rcvd: Dec 27, 2019
                              Form ID: van020              Total Noticed: 17


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              David Schoel     on behalf of Creditor Paula Preston david@gallowayscott.com
              David S. Maxey    on behalf of Creditor    Jefferson County Board of Health/Jefferson County
               Department of Health dmaxey@spain-gillon.com, dmaxey@spain-gillon.com,
               dlavallet@spain-gillon.com,chughes@spain-gillon.com
              Eric L. Pruitt    on behalf of Creditor    NobleBank & Trust epruitt@bakerdonelson.com,
               mcleveland@bakerdonelson.com;lmclean@bakerdonelson.com
              Eric L. Pruitt    on behalf of Creditor    NobleBank &Trust epruitt@bakerdonelson.com,
               mcleveland@bakerdonelson.com;lmclean@bakerdonelson.com
              Frederick Mott Garfield    on behalf of Plaintiff Peter Burke fgarfield@spain-gillon.com,
               chughes@spain-gillon.com;pedwards@spain-gillon.com
              Frederick Mott Garfield    on behalf of Plaintiff David Hicks fgarfield@spain-gillon.com,
               chughes@spain-gillon.com;pedwards@spain-gillon.com
              Frederick Mott Garfield    on behalf of Plaintiff Mark Hicks fgarfield@spain-gillon.com,
               chughes@spain-gillon.com;pedwards@spain-gillon.com
              Frederick Mott Garfield    on behalf of Plaintiff Mark Helm fgarfield@spain-gillon.com,
               chughes@spain-gillon.com;pedwards@spain-gillon.com
              Harry P Long    on behalf of Debtor   Steel City Pops Holding, LLC, et al., hlonglegal8@gmail.com,
               sjmorganlegal@gmail.com;phr75200@notify.bestcase.com;ecfpacer@gmail.com
              Heather A Jamison    on behalf of Creditor    IMI Huntsville, LLC hlee@burr.com,
               sgoolsby@burr.com;rellis@burr.com
              Heather A Jamison    on behalf of Creditor Committee    Bayer Development Company, L.L.C.
               hlee@burr.com, sgoolsby@burr.com;rellis@burr.com
              Heather A Jamison    on behalf of Creditor    Bayer Development Company, L.L.C. hlee@burr.com,
               sgoolsby@burr.com;rellis@burr.com
              Heather A Jamison    on behalf of Creditor    Fritz Farm Retail Company, LLC hlee@burr.com,
               sgoolsby@burr.com;rellis@burr.com
              Jesse S Vogtle, Jr    on behalf of Creditor    Redmont Private Debt Fund III, L.P.
               jvogtle@balch.com, bfreeman@balch.com
              John P. Dillman    on behalf of Creditor    Fort Bend County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Harris County houston_bankruptcy@publicans.com
              Jon A Dudeck    jon_dudeck@alnba.uscourts.gov, courtmailbir7@alnba.uscourts.gov
              Jonathan E Raulston    on behalf of Creditor    ServisFirst Bank jraulston@ehjlaw.com,
               docket@ehjlaw.com
              Lee R. Benton    on behalf of Debtor    Steel City Pops LKY, LLC lbenton@bcattys.com,
               kmartin@bcattys.com
              Lee R. Benton    on behalf of Debtor    Steel City Pops B’ham, LLC lbenton@bcattys.com,
               kmartin@bcattys.com
              Lee R. Benton    on behalf of Debtor    Steel City Pops Holding, LLC, et al., lbenton@bcattys.com,
               kmartin@bcattys.com
              Lee R. Benton    on behalf of Debtor    Steel City Pops DTX, LLC lbenton@bcattys.com,
               kmartin@bcattys.com
              Lee R. Benton    on behalf of Debtor    Steel City Pops FWTX, LLC lbenton@bcattys.com,
               kmartin@bcattys.com
              Michael A Hensley    on behalf of Creditor Kenneth A Williams Hensleylegal@aol.com,
               G30092@notify.cincompass.com
              Michelle Elaine Shriro    on behalf of Creditor    Lavo Properties, LLC mshriro@singerlevick.com,
               scotton@singerlevick.com
              Paul Greenwood     on behalf of Creditor    Redmont Private Debt Fund III, L.P. pgreenwood@balch.com
              Paul Joseph Spina, III    on behalf of Creditor    The Bancorp Bank pspina@spinalavelle.com
              Regan Loper     on behalf of Creditor    IMI Huntsville, LLC rloper@burr.com, mivey@burr.com
              Regan Loper     on behalf of Creditor Committee    Bayer Development Company, L.L.C.
               rloper@burr.com, mivey@burr.com
              Regan Loper     on behalf of Creditor    Fritz Farm Retail Company, LLC rloper@burr.com,
               mivey@burr.com
              Regan Loper     on behalf of Creditor    Bayer Development Company, L.L.C. rloper@burr.com,
               mivey@burr.com
              Rita L Hullett    on behalf of Creditor    NobleBank &Trust rhullett@bakerdonelson.com,
               dgreen@bakerdonelson.com;mcleveland@bakerdonelson.com
              Rita L Hullett    on behalf of Creditor    NobleBank & Trust rhullett@bakerdonelson.com,
               dgreen@bakerdonelson.com;mcleveland@bakerdonelson.com
              Ronald M Tucker    on behalf of Creditor    Simon Property Group, Inc. rtucker@simon.com,
               cmartin@simon.com;bankruptcy@simon.com
              Samuel Stephens     on behalf of Debtor    Steel City Pops B’ham, LLC sstephens@bcattys.com,
               ccoley@bcattys.com;swilson@bcattys.com
              Samuel Stephens     on behalf of Debtor    Steel City Pops LKY, LLC sstephens@bcattys.com,
               ccoley@bcattys.com;swilson@bcattys.com
              Samuel Stephens     on behalf of Debtor    Steel City Pops FWTX, LLC sstephens@bcattys.com,
               ccoley@bcattys.com;swilson@bcattys.com
              Samuel Stephens     on behalf of Debtor    Steel City Pops DTX, LLC sstephens@bcattys.com,
               ccoley@bcattys.com;swilson@bcattys.com
              Samuel Stephens     on behalf of Debtor    Steel City Pops Holding, LLC, et al.,
               sstephens@bcattys.com, ccoley@bcattys.com;swilson@bcattys.com
                                                                                               TOTAL: 43




        Case 19-04687-DSC11 Doc 79 Filed 12/29/19 Entered 12/29/19 23:42:15                         Desc
                          Imaged Certificate of Notice Page 2 of 3
Van−020 [Notice of Hearing] (Rev. 06/14)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, SOUTHERN DIVISION


In re:                                                                            Case No. 19−04687−DSC11
Steel City Pops Holding, LLC, et al.,                                             Chapter 11
                                             EIN: 46−5517080


          Debtor(s)

                                            NOTICE OF HEARING
       Notice is hereby given that a hearing will be held to consider and act upon the following:

71 Application to Employ Harry P. Long as Co−Counsel for Debtor in Possession

Objections may be made by filing the original with the Court no later than January 22, 2020, and a copy served on
Harry P. Long, P.O. Box 1468, Anniston, AL 36202. Any such objections filed will be heard January 29, 2020.

       Date: Wednesday, January 29, 2020                Time: 09:30 AM

         Location: Robert S. Vance Federal Bldg, 1800 5th Ave No, Courtroom 1, Birmingham, AL 35203
        Attorneys should attend all scheduled hearings. If a conflict is known, the Court should be notified
immediately. Continuances of non−evidentiary hearings may be granted if all parties consent. Evidentiary hearings
will not be continued except for good cause shown. If there is a failure to attend a scheduled hearing, and the Court
has not been notified of the reason for the failure, the Court may enter appropriate orders. Attendance is not required
if a settlement has been reached as approved by all parties and filed with the Court by an attorney prior to the hearing
date.

Dated: December 27, 2019                                     By:

                                                             Joseph E. Bulgarella, Clerk
                                                             United States Bankruptcy Court
klt




      Case 19-04687-DSC11 Doc 79 Filed 12/29/19 Entered 12/29/19 23:42:15                                    Desc
                        Imaged Certificate of Notice Page 3 of 3
